Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-28 are allowed. 

Claim 1 is directed to a method of modulating healthcare delivery to a patient having an implantable medical device (IMD), the method comprising:
establishing a remote care session between a controller device associated with the patient and a programmer device associated with a clinician, wherein the remote care session is established subsequent to verification of credential information corresponding to the controller device and the programmer device, the credential information demonstrating a prior establishment of a trusted association between the patient controller device and the IMD and the programmer device and the IMD prior to establishing the remote care session, 
wherein the clinician and the patient are remotely located with respect to each other and the remote care session includes an audiovisual (AV) communication session controlled by one or more first audio controls and one or more first video controls provided at the patient controller device and by one or more second audio controls and one or more second video controls provided at the clinician programmer device; 
responsive to determining that the patient requires remote therapy, providing one or more programming instructions to the patient's IMD via a remote therapy session of the remote care session with the patient controller device, wherein the AV communication session is configurable to operate independently of the remote therapy session , wherein the remote therapy session is configurable to operate independently of the AV communication session and wherein the AV communication session is distinct from the remote therapy session; 
responsive to detecting a first triggering event, pausing the remote therapy session wherein one or more remote care therapy setting controls provided at the clinician programmer device to facilitate one or more adjustments with respect to the patient's IMD are disabled, wherein the AV communication session is not impacted by the pausing of the remote therapy session; and 
responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled after having been disabled responsive to detecting the first triggering event. 
For claim rejection under 35USC 101, the current invention recites “detecting a first triggering event/ a second triggering event, pausing/resuming the remote therapy session wherein one or more remote care therapy setting controls”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

For claim rejection under 35 USC 103, Claim 1 closely relates to Linberg (US. 20030041866A1) in view of Pless et al. (US20150321003A1hereinafter Pless) and further  in view of Skelton et al. (US. 20100010572A1) and further in view of Haller et al. (US 20020082665A1). Linberg discloses a plurality of co-operative and complementary software programs are implemented in a web-enabled highspeed computer system to remotely monitor, manage and modify the operational and functional parameters of a plurality of implanted medical devices (IMDs). Pless discloses an implantable neurostimulator system for treating pain includes scheduled and responsive therapy capabilities including responsive stimulation applied to the brain and peripheral sections of the nervous system. Skelton discloses the delivery of therapy according to a detected posture state of a patient. The disclosure contemplates a variety of techniques for managing therapy delivered to a patent. Haller discloses  monitoring the performance of an implantable medical device (IMD) implanted within a body of a patient, monitoring the health of the patient, or remotely delivering a therapy to the patient through the IMD
However, the combined art fails to disclose responsive to detecting a first triggering event, pausing the remote therapy session wherein one or more remote care therapy setting controls provided at the clinician programmer device to facilitate one or more adjustments with respect to the patient's IMD are disabled, wherein the AV communication session is not impacted by the pausing of the remote therapy session; and responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled after having been disabled responsive to detecting the first triggering event. 

The foreign reference WO2009032134A2 discloses a portable patient communicator (PPC) includes a portable housing that supports a processor coupled to memory for storing medical firmware and wireless radio firmware, first and second radios, a processor, and a power source. Communications between a patient implantable medical device (PIMD) and the first radio of the PPC are effected in accordance with program instructions of the medical firmware, and communications between the second radio of the PPC and the wireless network are effected in accordance with program instructions of the wireless radio firmware. 
However, the foreign reference does not disclose responsive to detecting a first triggering event, pausing the remote therapy session wherein one or more remote care therapy setting controls provided at the clinician programmer device to facilitate one or more adjustments with respect to the patient's IMD are disabled, wherein the AV communication session is not impacted by the pausing of the remote therapy session; and responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled after having been disabled responsive to detecting the first triggering event.

The NPL reference ”Can formal security verification really be optional? Scrutinizing the security of IMD authentications protocol” discloses the need for continuous monitoring of physiological information of critical organs of the human body, combined with the ever-growing field of electronics and sensor technologies and the vast opportunities brought by 5G connectivity, have made implantable medical devices (IMDs) the most necessitated devices in the health arena. Simultaneously, they are intrinsically vulnerable to several attacks mainly due to their resource limitations and the wireless channel utilized for data transmission. Hence, failing to secure them would put the patient's life in jeopardy and damage the reputations of the manufacturers. To date, various researchers have proposed different countermeasures to keep the confidentiality, integrity, and availability of IMD systems with privacy and safety specifications. Despite the appreciated efforts made by the research community, there are issues with these proposed solutions. Principally, there are at least three critical problems. (1) Inadequate essential capabilities (such as emergency authentication, key update mechanism, anonymity, and adaptability); (2) heavy computational and communication overheads; and (3) lack of rigorous formal security verification.. 
However, the NPL reference does not disclose responsive to detecting a first triggering event, pausing the remote therapy session wherein one or more remote care therapy setting controls provided at the clinician programmer device to facilitate one or more adjustments with respect to the patient's IMD are disabled, wherein the AV communication session is not impacted by the pausing of the remote therapy session; and responsive to detecting a second triggering event, resuming the remote therapy session with the patient wherein the one or more remote care therapy setting controls of the clinician programmer device are enabled after having been disabled responsive to detecting the first triggering event.  
Claims 2-8 are dependent of claim 1 and are allowed for the same reasons given above   
Claims 9-16 incorporate all the limitations of claims 1-8 and are allowed for the same reasons given above. 
Claims 17-22 incorporate all the limitations of claims 1-8 and are allowed for the same reasons given above.  
Claims 23-28 incorporate all the limitations of claims 1-8 and are allowed for the same reasons given above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686